Pottle, J.
Evidence that an alley in a city had been used by the public continuously for a period of thirty-seven years, without objection from those in whom the legal title was vested, and that the municipal authorities had, during this period, kept the alley in repair as one of the public streets of the city, constitutes such proof of dedication of the alley to the public use, and of acceptance by the public, as to authorize the municipal authorities to require one claiming to be the owner to remove an obstruction in the alley placed there by him to *187prevent use of it by the public. Carlisle v. Wilson, 110 Ga. 860 (36 S. E. 54). Judgment affirmed.
Decided May 22, 1912.
Certiorari; from Terrell superior court — Judge Worrill. February 17, 1912.
M. C. Edwards, for plaintiff in error.
H. A. Wilkinson, M. J. Yeomans, contra.